Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 18, the limitations of (emphasis added) “each lamination has an identical scalloped solid circular shape with no center hole that is symmetric about a center axis, and wherein the scalloped circle shape has a plurality of scallop regions that protrude exterior to the outer circumference of the circular region, and wherein at least one of the protrusions in each of the laminations includes a through hole that is exterior to the circumference” is indefinite because of the following:  
(a)  The term “the scalloped circle shape” is unclear because so-called “the scalloped circle shape” can be either the scalloped solid circular shape (as previously claimed) or a scalloped circular shape with center hole.  The term “the scalloped circle shape” lacks or has insufficient antecedent basis and.  Thus, it is indefinite.
the outer circumference of the circular region” is indefinite because it is unclear to what subject matter does so-called “the circular region” belong. Also, the terms “the outer circumference” and “the circular region” in the phrase lacks antecedent basis.
(c)  The phrase “a through hole that is exterior to the circumference” is indefinite because it is unclear to what subject matter does so-called “the circumference” belong. Also, the terms “the circumference” lacks antecedent basis.
In light of the spec, it is understood as “each lamination has an identical scalloped solid circular shape with no center hole that is symmetric about a center axis, and wherein the scalloped solid circular shape has a plurality of scallop regions that protrude exterior to an outer circumference of a circular region of each of the plurality of adjacent laminations, and wherein at least one of the protrusions in each of the plurality of adjacent laminations includes a through hole that is exterior to a circumferential region of each of the plurality of adjacent laminations”.
In claim 19, the limitations of (emphasis added) “two endplates, one at each axial end of the stack of laminations, wherein each endplate has a central region and a plurality of spokes, each spoke emanating radially outward from the central region; wherein the at least one bolt also passes through each endplate and fastens to a spoke of each endplate” is indefinite because of having insufficient antecedent basis.  
In light of the spec, it is understood as “two endplates, each one of the two endplates at each axial end of the stack of the plurality of adjacent laminations, wherein each of the two endplates has a central region and a plurality of spokes, each of the plurality of spokes emanating radially outward from the central region; wherein the at least one bolt also passes through each of the two endplates and fastens to a spoke of each of the two endplates”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Golka (US 20170211659, herein ‘Golka’) in view of Morris et al (US 6122993, herein ‘Morris’) and Hartz (US 3985000, herein ‘Hartz’).
Golka discloses a flywheel rotor [102/104], comprising: a plurality of adjacent laminations [404], stacked one on top of another, wherein each lamination has an identical shape that is symmetric about a center axis (see [0052]-[0054] and figs. 2-6), and wherein each lamination includes a plurality of protrusions (unnumbered, but shown in figs 2-6, see the Examiner’s annotations) on its circumference, and wherein at least one of the protrusions includes a through hole [114 fig. 2]; and at least one bolt [106 figs. 2, 5] that passes through the at least the one hole in each of the laminations.


    PNG
    media_image1.png
    718
    1863
    media_image1.png
    Greyscale


Golka substantially discloses the claimed flywheel rotor, except for the following:
(A) the laminations have no center hole; and
(B) at least one of the protrusions in each of the laminations includes a through hole that is exterior to the circumference.
RE limitations listed in item (A) herein, Morris teaches a flywheel rotor comprises a rotor body that has no central hole thereof (see fig. 2).   Morris specifically teaches that flat disc shaped rotors with central holes (particularly smaller than about 0.4 times the overall disc diameter) are not suitable for fabrication from brittle materials because of concentrated stress located to the hole (see fig. 2, and col. 5 lines 5+).   However, the stress concentrating effect of a central hole decreases as the hole diameter approaches the disc diameter, i.e. with this condition, the rotor body can be configured with central hole for accommodating a shaft there-through (see fig.3, col. 5 lines 35+).  

    PNG
    media_image2.png
    287
    767
    media_image2.png
    Greyscale

Thus, one skilled in the art would understand that configuring a flywheel rotor having no central hole or having a central hole for accommodating a shaft there-through is a matter of obvious engineering design choices based on size/shape and a selected material of the flywheel rotor itself.  Furthermore, flywheel rotor without central hole for shaft are both well-known in the art (see cited refs: US 4538079, US 7267028, US 20160377147 as evidence support this statement).
Hence, it would have been obvious to one skilled in the art, before the effective filing of this application, to modify the prior art flywheel rotor by configuring the rotor’s laminations has no center hole (as taught by Morris).  Doing so would eliminate mechanical stress in the center of the flywheel rotor and such configuration would be a matter  of obvious engineering design choices based on size/shape and fabricated material of the flywheel rotor itself.  
RE the limitations listed in item (B), Hartz teaches flywheel rotor comprising a stack of annular steel plates [1 fig. 1], wherein at least one of the protrusions [2] (i.e. webs [2]) in each of the laminations includes a through hole [3] that is exterior to the circumference for improving joint thereof.  

    PNG
    media_image3.png
    316
    522
    media_image3.png
    Greyscale

.
Allowable Subject Matter
Claims 1-4 and 8-17 allowed.
Claim 19 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and including all appropriate corrections for the above rejection due to indefinite claim language.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRAN N NGUYEN/Primary Examiner, Art Unit 2834